Citation Nr: 9933586	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  93-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the Newark, 
New Jersey Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a right 
elbow injury, a right ankle disorder, low back strain, and 
hypertension.  

The Board REMANDED the case to the RO for further development 
in October 1995.  In January 1998, the RO granted service 
connection for chronic right ankle strain.  In December 1998, 
the RO granted service connection for right elbow injury.  
The case has now been returned to the Board for adjudication. 


FINDING OF FACT

There is no competent medical evidence of record showing a 
nexus between the veteran's current low back pain with 
degenerative changes and his active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back pain with degenerative changes is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he injured his back during active 
service and was treated for such during service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The veteran has not alleged that he injured his back in 
combat and thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records indicate that the veteran was treated 
for right latissimus dorsi.  At his April 1970 separation 
examination, there were no complaints, findings, or diagnosis 
of a low back disorder.  An evaluation of the spine was 
normal.

A November 1990 MRI test revealed L3-4 and L4-5 degenerative 
and bulging discs without herniation.  There was congenital 
type spinal stenosis with degenerative changes.  

A May 1992 VA medical record shows that the veteran 
complained of low back problems with degenerative discs, 
bulging discs, and spinal stenosis.  The assessment was 
congenital spinal stenosis with herniated nucleus pulposus at 
L3-4 and L4-5.  VA medical records from November 1993 to 
January 1994 revealed continued complaints of low back pain.  
A December 1993 VA x-ray evaluation of the lumbar spine 
revealed degenerative arthritic changes of the lumbar spine.  
Diagnoses included degenerative disc disease of the lumbar 
spine and congenital spinal stenosis.

In February 1996 statements in support of the veteran's 
claim, the veteran's friends and relatives indicate that 
since separating from the military in 1970, the veteran had 
complained of back pain and was not as active as he had been 
prior to service due to his back pain.

In June 1996, private medical records showing treatment from 
1968 to 1995 were received.  These records contain a May 1978 
neurological evaluation, which revealed that there was full 
range of motion of the veteran's back, no tenderness at the 
sacroiliac joints, or over the sciatic notch.  A June 1982 X-
ray evaluation of the lumbar spine reveals a normal lumbar 
spine with some straightening of the usual lordotic curve 
probably due to muscle spasm.

During a June 1997 VA examination, the veteran reported that 
he injured his low back in service and has continued to 
experience low back pain since that time.  On evaluation, 
mild paraspinal tenderness was noted.  The diagnoses included 
chronic recurrent lumbosacral strain and degenerative joint 
disease of the lumbosacral spine with marked decreased range 
of motion and pain into both legs.

In an October 1998 VA examination report, the examiner noted 
that he reviewed the veteran's medical records of record, 
including those from his active service.  During the 
examination, the veteran reported that he had experienced low 
back pain since a twisting injury while in active service.  
The examiner noted that the range of motion studies of the 
back were unchanged from the June 1997 VA examination.  The 
examiner noted that there was discrepancy between the 
veteran's present statements and his military medical 
records.  The examiner stated that the veteran's military 
records showed that the veteran did not report any back 
disorder at the time of his separation from service and that 
miliary medical records show treatment on two occasions for 
severe sprain of the right latissimus dorsi, which is not the 
low back but the shoulder girdle and upper back.  According 
to the examiner, there was absolutely no evidence that the 
veteran's low back disorder has any relationship to his 
military service.  The diagnosis was chronic low back pain 
with degenerative changes noted on low back x-rays.

The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the veteran, 
through his statements alone, cannot meet the burden imposed 
by section 5107(a) merely by presenting his lay statements 
and those of friends and family as to the existence of a 
disorder and a relationship between that disorder and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, 5 Vet.App. at 93.  In the instant case, there is 
no competent medical evidence linking the veteran's low back 
pain with degenerative changes to active service.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a low back disorder is not well 
grounded and, thus, is denied.

If we addressing the issue on the merits, the Board would 
note that a VA examiner, after reviewing the claims folder, 
specifically opined that there was no relationship between 
the veteran's current low back disorder and his active 
service.  There is no competent evidence that refutes this 
opinion.  

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.  

The Board acknowledges that it has decided the issue on 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran's claim were denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirement to submit a well 
grounded claim.  The result is the same.


ORDER

Service connection for low back disorder is denied.


REMAND

The Board notes the RO, in the December 1998 supplemental 
statement of the case, stated that evidence had not been 
received concerning the issue of service connection for 
hypertension.   However, the Board notes that the VA and 
private medical records submitted since the October 1995 
Board decision and remand and May 1992 statement of the case, 
does contain information pertaining to the veteran's claim of 
service connection for hypertension.  However, this evidence 
does not appear to have been reviewed by the RO as neither a 
rating decision or a supplemental statement of the case 
regarding this additional evidence has been issued to the 
veteran.  See 38 C.F.R. §§ 19.31, 19.37 (1999).  Accordingly, 
the case is remanded for the following:

The RO should consider all the evidence 
submitted subsequent to the October 1995 
Board remand.  Thereafter, if any issue 
on appeal remains denied, a rating 
decision and supplemental statement of 
the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals







